DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 1/8/2018. It is noted, however, that applicant has not filed a certified copy of the 201810016135.5 application as required by 37 CFR 1.55.

Claim Objections
Claim(s)1 is/are objected to because of the following informalities:    
With regards to claim(s) 1: in line 8, “the first second”, was recited perhaps - - the first  section- - was meant.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 14, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 20170307964) in view of Islinger (US 20190100107)

With regards to claim 14. (Currently Amended) Okamoto disclose(s):
A coil of a planar antenna (fig 5-9), comprising: 
a first layer (see bottom layer of 69 in fig 7), the first layer comprising: 
a first turn, wherein the first turn includes two or more conductors, wherein the two or more conductors are arranged in parallel and are in a same plane within the first layer (see two or more conductors concentrically in parallel and in a same plane in fig 7); and 
a second turn (see bottom layer of 69 comprising multiple turns in fig 7); and 
a second layer on the first layer (see top layer of 69 in fig 7), the second layer comprising: 
a third turn; and a fourth turn (see top layer of 69 with multiple turns);
wherein a maximum number of turns in any layer is determined by the ceiling function: 
                
                    c
                    e
                    i
                    l
                    (
                    m
                    /
                    n
                    )
                
            
where m represents a total number of turns and n represents a total number of layers (See layers having same number of turn in fig. 9. The examiner takes the position that all layer 
  Okamoto does not disclose(s):
wherein the two or more conductors are electrically connected in parallel
Islinger teaches
wherein the two or more conductors are electrically connected in parallel ([0050]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the planar antenna of Okamoto by implementing the two or more conductors are electrically connected in parallel as disclosed by Islinger in order to condition the turns to tight curves as taught/suggested by Islinger ([0050]).

Examiner note: the limitation “a maximum number of turns in any layer” is being interpreted as disclosed in the specifications (see “when turns number m is 10, the layer number n is 4, m/n=2.5, ceil (2.5) is equal to 3.” [0042-0043]). The examiner notes that any reference that discloses a number of layer with equal number of turns in each layer would satisfy the claimed limitation i.e. the equal numbers of turns in each layer of fig 9 of Okamoto.

With regards to claim 15. (Original) Okamoto as modified disclose(s):
The coil of claim 14, 
Okamoto further disclose(s):
wherein the second layer includes a fifth turn (see top layer of 69 with multiple turns i.e. more than 5).  

With regards to claim 17. (Original) Okamoto as modified disclose(s):
The coil of claim 14,
Okamoto further disclose(s):


With regards to claim 18. (Currently Amended) Okamoto as modified disclose(s):
The coil of claim 14,
Okamoto further disclose(s):
wherein the two or more conductors includes four conductors (see four or more conductors concentrically in parallel and in a same plane in 69 of  fig 7).  

Claim(s) 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 20170307964) in view of Islinger (US 20190100107) as applied to claims 14 above, and further in view of Furiya (US 20180358168 A1).

With regards to claim 16. Okamoto as modified disclose(s):
The coil of claim 14
Okamoto as modified does not disclose(s):
wherein the second layer and the first layer have a different number of turns.
Furiya teaches
wherein the second layer and the first layer have a different number of turns.
[0066].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the planar antenna of Okamoto by implementing the wherein the second layer and the first layer have a different number of turns as disclosed by Furiya in order to reduce distances between coils as taught/suggested by Furiya ([0066]).

With regards to claim 19. Okamoto as modified disclose(s):
The coil of claim 14, 

wherein the planar antenna is of rectangular shape (fig 4).

Allowable Subject Matter
Claim(s) 1-5, 7-13, and 20 would be allowable if rewritten to overcome all the objections as pointed above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1, the prior art fails to teach or suggest a/an planar antenna requiring:
wherein the second section comprises a side wall having a first point and a second point that is opposite the first point, and wherein the second section comprises and an uninterrupted top surface that spans over an entire top of the second section from the first point to the second point, in combination with the other limitations of the claim.
With regards to claim(s) 2-5, 7-13, and 20, it/they would be allowable in virtue of dependency.
	

Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive. 
Applicant asserts that the prior art, Okamoto, fails to disclose “wherein a maximum number of turns in any layer is determined by the ceiling function: ceil(m/n) where m represents a total number of turns and n represents a total number of layers” as recited in claim 14.  To support this position, Applicant relies on the idea that Okamoto does not explicitly disclose a function defining a maximum number of turns in any layer. The examiner agrees with the statement. However, the examiner respectfully disagrees; that Okamoto does not disclose . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/Primary Examiner, Art Unit 2844